Citation Nr: 1616338	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right lower extremity radiculopathy.

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected disease or injury.

3.  Entitlement to an increased rating for lumbar strain with degenerative changes, rated as 10 percent disabling prior to May 1, 2013, and 20 percent disabling thereafter.

4.  Entitlement to an increased rating for left lower extremity radiculopathy, rated as 10 percent disabling.

5.  Entitlement to an increased rating for coronary artery disease, rated as 10 percent disabling.

6.  Entitlement to an effective date earlier than August 30, 2010, for the award of service connection for left lower extremity radiculopathy.

7.  Entitlement to an effective date earlier than August 21, 2006, for the award of service connection for coronary artery disease.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jill Mitchell, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979, and from December 1984 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2013, the RO, in pertinent part, continued the Veteran's 10 percent rating for lumbar spine disability, denied service connection for right and left lower extremity radiculopathy, and denied entitlement to a TDIU.  The Veteran has expressed disagreement with the respective denials.

In May 2013, the RO awarded an increased rating of 20 percent for the Veteran's lumbar spine disability, effective as of May 1, 2013.  As this action did not constitute a full grant of the benefits sought on appeal, jurisdiction over the claim for an increased rating remains with the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2013, the RO awarded service connection for left lower extremity radiculopathy, and for coronary artery disease.  In May 2014, the Veteran's attorney expressed disagreement with the assigned disability ratings and the effective dates of each respective award of service connection.

In May 2015, the Board remanded the claim for an increased rating for lumbar spine disability, the claim for service connection for right lower extremity radiculopathy, and the claim for entitlement to a TDIU for additional evidentiary development.  The Board also remanded the claims addressed in the May 2014 notice of disagreement for issuance of a Statement of the Case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).

Issues (2) through (8), as listed on the title page, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied entitlement to service connection for radiculopathy of the right lower extremity on the basis there was insufficient evidence of current disability.  The Veteran did not timely appeal this decision.

2.  Evidence received since the February 2005 rating decision, i.e., information pertaining to possible manifestations of radiculopathy of the right lower extremity associated with the Veteran's service-connected lumbar spine disability, relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied entitlement to service connection for right lower extremity radiculopathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the February 2005 rating decision is new and material and the claim of service connection for right lower extremity radiculopathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening is a threshold jurisdictional question for the Board).

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In February 2005, the RO denied the Veteran's claim for service connection for bilateral radiculopathy of the lower extremities.  (Service connection for left lower extremity radiculopathy was later granted.)  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the February 2005 rating decision, the evidence of record included service medical records and post-service private medical records revealing treatment for lower back problems.  The evidence of record also included statements from the Veteran in which he reported back and bilateral leg pain.  In the decision, the RO discussed the Veteran's back-related symptoms but found that there was insufficient evidence of either in-service or current radiculopathy to warrant a grant of service connection.

Since the February 2005 rating decision, the Veteran has submitted medical documentation reflecting that he has possible manifestations of radiculopathy in his right leg.  In October 2008, the Veteran's VA primary care provider noted a suspicion of "some degree of radiculopathy," and a June 2010 outpatient note reflects complaints of lower back pain with bilateral radiculopathy.  In addition, private treatment records reference pain and numbness in both legs which may be related to the Veteran's lower back problems.  Upon review, as the evidence of record demonstrates ongoing treatment for back problems with potentially associated right lower extremity radiculopathy, the Board finds that evidence submitted since that decision is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for right lower extremity radiculopathy is granted.


REMAND

In February 2016, the Veteran's attorney submitted correspondence indicating that the Veteran was granted Social Security Administration (SSA) disability benefits in January 2016.  His attorney specified that the SSA determination listed the Veteran's service-connected back and knee disabilities as "severe," and stated that the records were potentially supportive of the claims on appeal.  The Board notes that although copies of the referenced SSA determination are of record, VA has made no attempts to obtain the underlying medical records upon which that determination was based.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claims).  Thus, a remand is necessary in order to obtain any relevant SSA records.  Outstanding VA treatment records should also be obtained.

As discussed above, the Board previously remanded the claims for increased ratings and earlier effective dates for left lower extremity radiculopathy and coronary artery disease, for the purpose of issuing a Statement of the Case under Manlincon v. West, 12 Vet. App. 238 (1998).  To date, a Statement of the Case addressing these claims has not been issued.  Because the RO has not complied with the Board's remand directives, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Once a Statement of the Case has been issued, the Veteran must be informed of his appellate rights.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records for the period from January 2013 to the present.

2.  Obtain relevant Social Security Administration records involving the Veteran.

3.  After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


